 WAYSIDE PRESS,INCORPORATED11THE REMEDYSince it has been found that Respondent has engaged in unfair labor practices,in order to effectuate the policies of the Act it is recommended that Respondenttake the action hereinafter specified.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT engage in any acts in any manner interfering with the effortsOf INTERNATIONAI, BROTHERHOOD OF PAPER MASERS, AFL, to negotiate foror represent the employees in the bargaining unit described below.WE WILL bargain collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit de-scribed below with respect to wages, rates of pay, hours of employment, andother conditions of employment and if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is :All production and maintenance employees employed at the mill andwarehouses in Lyonsdale and Lyons Falls, New York, but excludingall office employees, foremen, tour bosses, and all guards, professionalemployees,and supervisoryemployees as defined in the Act.MOYER & PRATT, INC.,Employer.Dated ------------------By ---------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.WAYSIDE PRESS, INCORPORATEDandPRESSMEN'SUNION,No. 78andWAYSIDEPRESS EMPLOYEES' INDEPENDENTUNION,INC.Case No.21-CA-1281.February 26,1953Decision and OrderOn November 14,1952, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take-certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, and a supporting brief.'1We herebydeny the Respondent's request for oral argument as the record and briefadequately present the positions of the parties.103 NLRB No. 14. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.3OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Wayside Press,Incorporated, Los Angeles, California, its officers, agents,successors,and assigns shall:1.Cease and desist from :(a) Dominating or interfering with the administration of WaysidePress Employees' Independent Union, Inc., or with the formation oradministration of any other labor organizationof its employees orfrom contributing any support thereto.(b)RecognizingWayside Press Employees' Independent Union,Inc., or any successor thereto as the representative of its employeesfor the purpose of dealing with the Respondent concerninggrievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment.(c) In any other manner interfering with, restraining,or coercingits employees in the`'exercise' of the right to self-organization, to formlabor organizations, to join or assist any labor ,organization, or tobargain collectively through representatives of their ownchoosing,and toengagein concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrainfrom anyor all such activities, except to the extent that such right may be af-fected by an agreement requiring membership in a labororganizationas a condition of employment as authorized in Section8 (a) (3) ofthe Act, as guaranteed in Section 7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :2Pursuant to the provisionsof Section 3 (b) of the Act, theBoard has delegated itspowers in connection withthiscase to a three-member panel[Members Houston, Murdock,and Styles].aWe agree with the TrialExaminer's findingsthat the Respondent's foremen are super-visors as defined in the Act.In addition to the factsset forthin the Intermediate Reportin support of this finding,we note that under the Respondent's theory urging only 1supervisor in the plant-the general manager and plant superintendent-the ratio of super-visors to rank-and-file employees would be 1 to 50.In connection with the statementin theIntermediate Report that Foreman Stevensaddressed the employees concerning the desirability of reactivating the Independent, wefind that this speech occurred at the meeting of September 10, 1951,after the ballots hadbeen cast. WAYSIDEPRESS,INCORPORATED13(a)Withdraw all recognition from, and completely disestablishWayside Press Employees' Independent Union, Inc., or any successorthereof as the representative of any of its employees for the purposeof dealing with the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment.(b) Post at its plant in Los Angeles, California, copies of the noticeattached hereto marked "Appendix A." 4 Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region, shall,after having been duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Twenty-first Region (LosAngeles, California), in writing, within ten (10) days from the dateof this Order what steps the Respondent has taken to comply herewith.there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY DISESTABLISH WAYSIDEPRESS EMPLOYEES' INDE-PENDENT UNION, INC., as the representative of any of our em-ployees for the purpose of dealing with us concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, and will not recognize it or anysuccessor thereto for any of the above purposes.WE WILL NOT dominate or interfere with the formation or ad-ministration of any labor organization or contribute financial orother support to it.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, toform labor organizations, to join or assist any labor organization,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain 14DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8 (a) (3) of the Act, as guaranteed by Section 7 thereof.All our employees are free to become or remain members of anylabor organization.We will not discriminate in regard to hire ortenureof employment or any term or condition of employmentagainstany employee because of membership in or activity on behalf of anylabor organization.WAYSIDE PRESS, INCORPORATED,Employer.Dated ----------------By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge filed on November 28, 1951, by Pressmen's Union, No. 78, hereincalled the Union,the General Counsel for the National Labor Relations Board(herein called General Counsel and Board,respectively),by the Regional Directorfor the Twenty-firstRegion, issued a complaint dated May 22, 1952, againstWayside Press,Incorporated,herein called the Respondent,alleging that theRespondent had engaged in, and was engaging in, unfair labor practices affectingcommerce,within the meaning of Section 8(a) (1) and(2) and Section 2 (6)and (7)of the National Labor Relations Act, as amended,61 Stat. 136, hereincalled the Act.Copies of the complaint,charge, and notice of hearing wereserved upon the respective parties hereto.With respect to the unfair labor practices,the complaint,dated May 22, 1952,alleged in substance that from about May 28, 1951,to the date of the complaintthe Respondent had, by various acts and statements of its plant superintendentand of its composing-room foreman,interfered with,restrained,and coerced itsemployees in the exercise of their rights guaranteed in Section 7 of the Act,and that, during September 1951, it dominated or interfered with the reactivationof the Wayside Press Employees'Independent Union,Inc., a long dormant labororganization.The Respondent's answer, filed June 2, 1952,denied the commission of theunfair labor practices and pleaded that the complaint was barred by laches.Copies of the complaint,charge, and notice of bearing were served on allparties, and pursuant to notice,a hearing was held in Los Angeles,California,on October 6, 1952,before me, the duly designated Trial Examiner.At the close of the General Counsel's case, counsel for the General Counsel,hereinafter referred to merely as General Counsel,moved to amend the com-plaint by adding to the 8(a) (1) allegation of the complaint the phrase,"includ-ing its[Respondent's] use of application forms requiring the disclosure of unionaffiliation of applicant."The motion was granted.The General Counsel and the Respondent filed briefs with the Trial Examinerand the Respondent also filed a request for proposed findings of fact and con- WAYSIDE PRESS, INCORPORATED15elusions of law.Concurrently therewith, the Respondent filed a sworn answerto the above-mentioned amendment to the complaint. In this answer, theRespondent alleges that until the amendment was made, it did not know thatthere was objection to its application form, that, as soon as such objection becameknown, the Respondent discontinued the use of such form and is now using aform which does not contain any reference to union affiliations of the applicantand has no intention of using the form complained of at any time in the future,that the Respondent had hired some employees whose applications disclosed thatthey were members of a union, that it had not been the intention of the Respond-ent to discriminate against union members, and that it had not in fact done so.The first proposed finding of fact submitted by the Respondent is granted ; therest are denied because they are not wholly consistent with the findings herein.All the proposed conclusions of law requested are denied.From my observation of the witnesses and upon the entire record in the case, Imake the following findings of fact :1.THE BUSINESS OF THE RESPONDENTThe Respondent is a California corporation engaged in commercial and peri-odical printing and lithographing in Los Angeles County, California.For theperiod from October 1, 1951, to September 30, 1952,' the Respondent's totalservices and sales amounted to $69,667.50.All of these were services renderedand salesmade within the State of California.During this period it printedmagazines for 14 publishers for which it received the sum of $224,535.61. Ofthis amount, $34,679.44 would represent the proportionate cost of magazineswhich 4 of the said publishers sold and distributed from California to pointsoutside the State. Some of the publishers served by the Respondent are engagedprimarily in types of business other than publications, the magazines publishedby them being distributedamongemployees locally as house organs.At least 4,however-the same 4 mentioned above making out-of-State sales-derive theirrevenue from the saleof magazinesand the advertising matter printed therein 2Each of these 4 publishers receives, in California, revenues from outside theState in excess of $25,000. In addition to the work done by the Respondent forthe foregoing, the Respondent received from Perrett Company, an advertisingagency in Los Angeles, $12,672.18 for matter printed by the Respondent for thatagency on behalf of the Sunkist Company. Of this sum, $8,592.03 worth wassold to points outside the State of California.The Sunkist Company receives inexcess of $25,000 in California from points beyond the State in its business.Respondent's salesto firms engaged in interstate commerce exceeds $50,000annually.From the foregoing it is apparent that not only does the Respondent printmagazines,more than $25,000 worth of which are destined for out-of-State ship-ment,' but it also sells printed matter or performs services of a value in excessof $50,000 to interstate enterprises, thus bringing the case within the doctrine1The figures usedfor September1952 in determining the annual business were estimatedon an average figure of the prior 1952 months.2The four publishersand themagazines published by them are : Arts & Architecture,Inc., testified to be the publisherof themagazineArtsand Architecture(but on the mast-head of a magazineof thatnameI note that the publisheris named asJohn D.Entenza)Architects Associated,publishingArchitecturalHandbookand ArchitecturalProducts ; theLeague of California Cities, publishingWestern City ;and Miller Freeman Publications.The fact that title passes before actual shipment is immaterial.National(fadCom-pany,99 NLRB 273 and cases there cited;L. E. Cleghornand B.H.Swaney,Inc.(UnitedMineWorkers of America,District$1, et at.),95 NLRB, 54& `16DECISIONS OF NATIONAL LABOR RELATIONS BOARDofHollow Tree LumberCo., 91 NLRB 635. Upon this evidence, I find that theRespondent is engaged in commerce within the meaning of the Act, that theBoard's criteria for asserting jurisdiction are met, and that it will effect thepolicies of the Act to assert jurisdiction 4II.THE ORGANIZATIONS INVOLVEDPressmen's Union No. 78, and Wayside Press Employees' Independent Union,Inc., are labor organizations admitting to membership employees of the Re-spondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionOn or about August 17, 1951, Clifford Lambert applied for employment with theRespondent.The Respondent's general manager and plant superintendent,Harry Wood, had Lambert fill in an application form which, among otherquestions, asked, "Are you a member of Union? . . . If so, which one ....."After Lambert had filled in the application form, answering thisquestion inthe negative, Wood interviewed him for a few minutes.Lambert testified that inthe interview, Wood asked him if he held a card, meaning a membership card inthe Union, and that he answered, "No."Lambert then testified, "I don't remem-ber the exact conversation, but it was something about protecting `our plant' or`ourselves from outsiders."'Wood testified that he had no recollection of askingLambert whether he held a card, but believed he did not, and he emphaticallydenied that he said the purpose was to protect against outsiders. I find thatWood had Lambert answer the question in the application form with respectto his union membership, but because Lambert's memory of this interview ap-peared to be impaired by lapse of time and because Wood's denial impressed meas honest, I credit his denial of the statement regarding "protection fromoutsiders."I also find that the question concerning Lambert's union affiliationwas asked only in the application blank and that Wood did not ask it orally.Nevertheless such questioning is violative of Section 8 (a) (1) of the Act.(I7.H. Sargent andCo., 99 NLRB 1318.)B. Domination and interference with the formation of the IndependentThe Independent was incorporated on February 3, 1938. Between that timeand 1942 it held 10 meetings and then became inactive. In about 1949 employeeArthur Irons started an employees' association for the sole purpose of payingsick employees $25 for the first week of illness before insurance paymentsstarted.Foremen as well as the plant superintendent belonged to this associa-tion.On about September 7, 1951, a day after the Union had passed out circularsin front of the plant, Irons decided to reactivate the Independent.Before doingso, he asked the opinion of his foreman, Herbert Stevens. Stevens, according toIrons, said "he thought it would be a little bit in our favor if we did have it thatway." Irons asked Fred Bailey, the linotype foreman, to set the type for ballotsand when that was done, Irons ran the ballots off on the plant press. Baileyset the type for the ballots without the customary work order used for businessjobs, and no doubt he understood the significance of what he was doing. Irons* I find It unnecessary to rely on the additional evidence that the Respondentsold goodsto,or performed services for, several establishments operatingas an integral part ofmultistate enterprises, of a value in excess of $50,000, or on evidenceof purchases madewithin the State of items originating outside the State. WAYSIDE PRESS,INCORPORATED17gave ballots to each delegate of tha Employees'Association,told them to passthem out to employees and later to collect them.Foreman Stevens addressed theemployees,telling them of the desirability of reactivating the Independent inorder to keep outsiders out of the plant.On September 10, 1951,with the marked ballots in a box,a meeting of theemployees was held at the end of the lunch period.The lunch period is from12: 25 to 12:55 p. m.The meeting,according to minutes thereof, started at 1o'clock and lasted about 30 minutes.Irons was temporary chairman.The bal-lots were counted and the results were announced as 39 for,and 13 against,reactivating the Independent.'Foreman Stevens nominated Irons for presi-dent,and he was elected.Stevens then nominated Margaret Crowder for vicepresident,and she was elected.Members of the Employees'Association decidedthat officers,with the exception of the president and vice president,should "becarried over to the new association for the remainder of the year."At thistime,Superintendent Wood was a member of the Employees'Association, buthe was not present at the meeting of September 10 and he testified that heceased to be a member after the Association reactivated the Independent.Atthe time of the meeting he was out to lunch,but Irons told him about it the sameday.'Wood testified that he did not know that the meeting was held on companytime, but he imagined that it was.He testified that,although the regular lunchtime was half an hour,the Respondent has been lax about enforcing it, thatsometimes employees punched back in from lunch at the same time that theypunched out, that in paying employees,half an hour is deducted from theiroverall time for the lunch period regardless of how long the employee is gone,and that employees who take more than the half hour at noon are not docked.I infer, however,that this applies to sporadic conduct of individual employees.It is inconceivable that the Respondent would tolerate a half hour's absencefor everyone in the plant unless it approved the purpose of the meeting. Sinceno deduction in pay was made I conclude that Wood,who knew of the meeting,approved and ratified what was done.-A question is raised as to whether or not the Respondent is bound also bythe conduct of its foremen.The General Counsel contends,and the Respondentdenies,that the Respondent's foremen are supervisors within the meaning ofSection 2 (11) of the Act. The Respondent's foremen are all working foremenwho spend most of their time(75 to 80 percent)in production along with theother men in their departments.They lay out the work to be performed andThree "Yes"ballots bore signatures,2 by foremen,1 had a comment written on it,and 1 was apparently checked in the "Yes" box and then the check was blacked out. Thecount included all these.The ballot read as follows :It has been suggested by several of Wayside employees that we reactivate the Way-side Press Employees'Independent Union,Inc.Thisunion was incorporated on the 3dday of February 1938, and has been in existence since that time.To better protect'ourselves in the event of outside interference,ithas been suggested that the Em-ployees'Association take over the function of the Wayside Press Employees' Inde-pendentUnion,Inc as of today.The Articlesof Incorporation and By-Laws are on file and can be seen and readby anyone interested.I am in favorof reactivating the WaysidePress Employees'IndependentUnion.YESqNOqe The recorddoes not disclose the timeof day whenIrons toldWood,so it is not certainwhether Irons told Woodbefore or after the meeting to9k place, , 18DECISIONSOF NATIONALLABOR RELATIONS BOARDcan assignparticular jobs to employees in the department.'They are respon-sibleto the superintendent to see that the work is of the quality required.Foreman Stevens testified that it was his duty to see that the publicationsmoved along "through the composing room ready for the press room."Withrespect to his responsibility, he testified, "Well, I am the last man, you mightsay, to handle it before it goes to the press room. The proofs finally do cometome because I try to get them together and he [Wood] would hold me re-sponsible, I imagine, in that respect, that I should not turn them over to himuntil they are ready for the press room." In performing his duties and respon-sibilities, Stevens testified, he does not need any discipline, he would just workwith an employee who was behind and "they could see by that that we were ina hurry."The foremen do not, as a general rule, either hire or fire or hake recom-mendations therefor, although they do at times report to the superintendent factsfrom which the superintendent would determine whether or not to make a dis-charge.The superintendent makes the decision as to whether to work overtime.As to who decides which employees should work overtime or which employeesshould be assigned to a particular shift, the evidence is somewhat conflicting.Superintendent Wood testified that he was the one who determined not only thatthere should be overtime work but also, after consultation with the foreman,who should be given the overtime work.When Stevens was asked, however, ifWood ever asked him about which employees should be given the overtime work,Stevens answered, "No, we try very, very much to divide it evenly.We try tobe fair with every one of the employees." This answer is ambiguous, but inview of the contradiction of Wood's testimony regarding consultation and otherevidence indicating the normal routines, I infer that the delegation of the em-ployees to work overtime would be left to the foreman's decision.During theperiod of time that the Respondent operated a third shift, Foreman Bailey, thelinotype foreman, occasionally hired employees on his own.All the evidence-of supervisory authority of the Respondent's foremen waselicited from witnesses favorable to the Respondent, and their guarded answersapparently sought to minimize the authority of the foremen.But from all theavailable evidence in the case I conclude and find that the foremen, if they donot generally have authority to hire, fire, discipline, or make effective recom-mendations therefor, do have authority, in the interest of the Respondent, re-sponsibly to direct employees under them.' It is their responsibility to supervisethe day-to-day flow of work in their departments to the extent entrusted to them."Responsibility includes judgment, skill, ability, capacity, and integrity, and isimplied by power."'Hence, the authority of the foremen here is more thanmerely routine or clerical in nature, and I conclude and find that they are super-visorswithin the meaning of Section 2 (11) of the Act. In so deciding, I havenot overlooked the contention of the Respondent that the Union admits fore-men to membership. The fact that a foreman is admitted to union membershipis not determinative of supervisory authority. It might be some evidence thatthe Uniondoesnot look upon working foremen as supervisors, although an ex-amination of the evidence of agreements between the Union and other employersproffered in evidence by the Respondent by nomeansestablishes even this.But7 Foreman Stevens testified that he laid out the work on his bench and that the em-ployees came and helped themselves to work, but he acknowledged that "if you comeright down to it I could ask him [an employee under his supervision] to do certainthings" and admitted that when he laid out the work on his bench he sometimes determined which employees would do the work.8 See AlabamaMarble Company,83 NLRB 1047;Rodney Milling Company,88 NLRB1717; OhioPower Co. v. N. L. R. B.,176 F. 2d 385 (C. A. 6),, cert. den. 339, U. S. 899.9 Ohio Power Co. v. N.L. R. B.,176 F.2d 385(C. A. 6). WAYSIDEPRESS, INCORPORATED19in any event, the status of employees bearing the title of foremen must be decidedin each case on its own facts, and it is the Board rather than the Union thatmust evaluate those facts and make the decision as to supervisory status.Having found that the Respondent's foremen are supervisors within the mean-ing of the Act, I find that by the activities of Stevens, Bailey, and Schubert in thepreparation of the ballots and the distribution thereof, and by their participationin the meeting of September 10 and the reactivation of the Independent, theRespondent has dominated the Independent and interfered with its formation.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent dominated and interfered with theformation of the Independent. It will therefore be recommended that theRespondent completely disestablishit asthe representative of its employees forthe purpose of dealing with the Respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditions of em-ployment.Because the Respondent, by the unfair labor practices herein found, hasdemonstrated a disposition to ignore the fundamental purposes of the Act, Ibelieve that, its supplemental answer notwithstanding, a danger of the com-missionin the future of other unfair labor practices by the Respondentexists.I shall therefore recommend that it cease and desist from in anymanner in-terferingwith, restraining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, except to the extent authorized bySection 8 (a) (3) of the Act.Upon thebasis ofthe foregoingfindingsof fact and upon the entire recordin the case, the undersignedmakesthe following:CONCLUSIONS OF LAW1.Pressmen's Union, No 78, and Wayside Press Employees' IndependentUnion, Inc., are labor organizations within the meaning of Section 2 (5) ofthe Act.2.By dominating,assisting,and interfering with the formation of WaysidePress Employees'Independent Union, Inc., the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (2)of the Act.3.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act,the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section8 (a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]